DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 6-9, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (US 2014/0015767, “Hsieh”) in view of Chen et al. (US 2017/0003536, “Chen”) in view of Nakayama (US 2007/0209756, “Nakayama”) in view of Kawamoto et al. (US 2009/0040434, “Kawamoto”).
Regarding claims 1 and 8, Hsieh teaches a display device comprising a cover plate and having display and non-display areas ([0022], [0023], peripheral region 103 and sensing region 101, and including black matrix region in the periphery, [0025]) wherein the non-display areas are peripheral to the display area and a black matrix area defining the non-display area (e.g., [0025]). Hsieh teaches touch sensing circuitry disposed on a glass substrate (see, e.g., Fig. 1C, having circuitry between substrates 110 and 120) and having a display panel underneath the glass substrate layer (see Fig. 3, having display panel 200 under glass substrate layer 120, [0040]).
    PNG
    media_image1.png
    376
    542
    media_image1.png
    Greyscale
	Hsieh fails to specifically teach the inclusion of an adhesive layer between the substrate 120 and the display layer 200 (see Fig. 3, above). However, in the same field of endeavor of display devices ([0001] – [0005]), Chen teaches to include an adhesive layer between the display panel and a glass substrate in order to provide the display with high transmittance of light and good visual effect and in order to seamlessly bond the components ([0004], [0005]). It therefore would have been obvious to have included such an adhesive substrate in order to provide the display with high transmittance of light and good visual effect and in order to seamlessly bond the components ([0004], [0005]) and this type of adhesive application would have a main part and an extension part extending from the main part (i.e., a part covering the visible or touch area of the display and an extension part covering the periphery of the display). With regard to claim 8, because the adhesive composition is meant to be included across the entire display and substrate interface, it would extend to the edges of the glass layer and have an orthographic projection to the glass layer above it. 	While modified Hsieh teaches that the outer periphery of the layers of the device may be aligned coincident with one another (see, Hsieh e.g., Fig. 3, above), Hsieh fails to teach that the adhesive component extends beyond the outer edge of the of the glass substrate such that the extension part has an orthographic projection having an entire length extending beyond or exposed from the outer edge of the substrate. However, such tab-like features are well-known in the art. For example, in the same field of endeavor of films for use in display device and the manufacture of display devices (e.g., [0002]), Nakayama teaches to include adhesive connecting films in a display device and having tab-like features extending beyond the main periphery of the films themselves (see, e.g., Figs. 2a-2d, below and [0038] – [0043]; additionally see Fig. 3e showing adhesive layer tab-portion extending from a main body portion of the adhesive layer). Nakayama teaches that it is known to include such tabs, in multiple layers, in order to align a plurality of optical films during assembly (e.g., [0038] - [0043]). It therefore would have been obvious to have included a tab-like feature in the adhesive layer (as well as, for example, the black matrix layer such that the black matrix layer and the adhesive layer overlap in the tab portion) in order to help align the layers during assembly, as well as to increase the efficiency of arranging the layers ([0038] – [0043]). 
    PNG
    media_image2.png
    577
    858
    media_image2.png
    Greyscale
	While Hsieh teaches the inclusion of adhesive components that would necessarily be optically clear (i.e., they are included in the visible area of the device and would therefore be required to transmit light, see, e.g., Chen, [0005]; Nakayama [0017] describing the use of radiation curable adhesive in optical stacks as commonplace), Hsieh is silent as to whether the adhesives are UV-initiated or UV-curable. However, Kawamoto teaches that the adhesives may be made of an optically clear adhesive that may be UV curable (Kawamoto, e.g., [0093]; and see [0091], [0092]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have used a UV-curable adhesive as the adhesive of modified Hsieh as it is well-known to be a suitable way of curing adhesives and in order to help control the desired characteristics of the adhesive layer (see, e.g., [0091] – [0093]). Additionally, the simple substitution of a known element or compound that would have provided predictable results (in this case, a UV-curable adhesive providing adhesion in a display device application) would have been obvious to the ordinarily skilled artisan (see MPEP 2143).   
Regarding claims 2 and 9, the device of modified Hsieh would additionally have the adhesive layer between the display and the glass substrate extend to the edge of the above window component and thus to the edge of the black matrix non-display area (see, e.g., Chen Fig. 1, wherein the adhesive component 860 extends beyond the sides of the display component 800 and to the edges of the substrate layer 840, above, [0040]).
Regarding claims 6 and 13, Hsieh additionally teaches that the display device may be an LCD type display device (e.g., [0040]).
Regarding claims 7 and 14, Hsieh additionally teaches that the display module may be a touch-sensing display module (Hsieh, e.g., [0003], [0010], [0011]).

Claims 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Chen in view of Nakayama in view of Kawamoto, as applied to claims 1 and 8, above, and further in view of He et al. (US 2018/0129798, “He”).
Regarding claims 3, 4, 10, and 11, Hsieh teaches the inclusion of a display device ([0013], [0040]) but is silent regarding the inclusion of a polarization film. In the same field of endeavor of display devices ([0001] – [0005], [0008]), Kawamoto teaches that a polarization film is necessary to include a polarization film in order to correct the polarization of light traveling through the display device ([0001] – [0005]) and it therefore would have been obvious to have included a polarization film in the display device of modified Hsieh in order to correct the polarization of light traveling through the display device and to obtain a functioning display having good optical properties such as viewing angle (Kawamoto, [0001] – [0005]). 	Modified Hsieh fails to specifically teach the inclusion of a hole or cutout region in the polarization film and which corresponds to a camera and a fingerprint identification device. In the same field of endeavor of touch screen display devices ([0006]), He teaches to include a photo-detector system for detecting fingerprints by including light transmission holes through the display panel and a photodetector array under the display panel (i.e. a camera module, see Fig. 20, [0150], [0180], [0181]). He additionally teaches that such holes may be filled with an adhesive or optically clear composition ([0180], [0181]). It would have been obvious to have provided the display panel of modified Hsieh with hole features, and to have further filled these hole features with the optically clear adhesive from the adhesive layer, in order to put a fingerprint identifying photoarray under the display device so as to give the display fingerprint detecting functionality within the display region (see, e.g., [0015]). The Examiner notes that the relationship between the top and the bottom of the claimed hole in the polarizer film is not particularly defined and thus any side of the feature may be considered to be a “bottom.” 

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. 
Applicant argues that neither Hsieh nor Chen teach the feature of an entire length of the extension part is exposed from the outer edge of the glass substrate. However, Hsieh and Chen are not cited to provide this teaching. Rather, as described above, Nakayama teaches to include an adhesive connecting films in a display device and having tab-like features extending beyond the main periphery of the films themselves (see, e.g., Figs. 2a-2d, below and [0038] – [0043]; additionally see Fig. 3e showing adhesive layer tab-portion extending from a main body portion of the adhesive layer). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Nakayama fails to teach that the adhesive member extends beyond a glass plate member and the polarizer (Remarks of 9/6/22, p. 4). The Examiner notes that only the extension beyond the glass cover layer is claimed. Nakayama is directed to an optical subassembly (see [0001], [0002]) and thus is not describing the inclusion of a glass cover or window member as including the tab-like features that it teaches (e.g., [0038] - [0043]).
Applicant argues that Nakayama teaches an adhesive capable of having reduced peel strength following a radiation curing step and that this is different than the present invention. However, the Examiner notes that an adhesive showing degradation of peel strength under a certain or specific amount of radiation is not necessarily inconsistent with the present claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the adhesive of the present invention is cured after UV radiation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues that the combination of Nakayama with Chen is improper and that modifying the adhesive of Chen as taught by Nakayama would render Chen unsatisfactory for its intended purpose. The Examiner respectfully disagrees. Nakayama is not provided as a teaching to modify the entirety of the adhesive component of secondary reference Chen (i.e., the use of Nakayama as an additional secondary reference does not require the elimination of the adhesive in a viewing area, see Remarks 9/6/22, p. 6). Rather, Nakayama is provided to teach that it is known to include tab-like features extending beyond the main periphery of an adhesive film (see, e.g., Figs. 2a-2d, below and [0038] – [0043]; additionally see Fig. 3e showing adhesive layer tab-portion extending from a main body portion of the adhesive layer). Nakayama teaches that it is known to include such tabs, in multiple layers, in order to align a plurality of optical films during assembly (e.g., [0038] - [0043]). 	In response to applicant's argument that Nakayama teaches an adhesive component only on a tab portion, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner therefore maintains that it would have been obvious to have included a tab-like feature in the adhesive layer (as well as, for example, the black matrix layer such that the black matrix layer and the adhesive layer overlap in the tab portion) in order to help align the layers during assembly, as well as to increase the efficiency of arranging the layers ([0038] – [0043]).
Applicant argues that the prior art fails to teach the claimed “an entire length of the extension part is exposed from the outer edge of the glass substrate and is in the black matrix area.” However, as described in the body of the rejection above, such a feature would have been obvious in view of the teachings of Nakayama to have included a tab-like feature in the adhesive layer of modified Hsieh (as well as, for example, the black matrix layer such that the black matrix layer and the adhesive layer overlap in the tab portion) in order to help align the layers during assembly, as well as to increase the efficiency of arranging the layers ([0038] – [0043]). This feature may be considered to read on the broadest reasonable interpretation of the claim language that the entire length of the extension part is exposed from the outer edge of the glass substrate and is in the black matrix area.	Furthermore, in response to applicant's argument that the prior art references fail to show an extension portion of the adhesive arranged so as to eliminate bubbles after curing, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's argument that the purpose of the exposed region of the adhesive from the outer edge of the glass substrate and being in the black matrix region is to permit a specific UV-treatment process, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, claims 1-4, 6-11, 13, and 14 are rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782